           Case 2:18-cv-00930-BCW Document 21 Filed 02/21/19 Page 1 of 2



Monica S. Call (#11361)
monica.call@stoel.com
STOEL RIVES LLP
201 South Main Street, Suite 1100
Salt Lake City, UT 84111
Telephone: (801) 328-3131
Facsimile: (801) 578-6999

Daren S. Garcia (pro hac vice application forthcoming)
dsgarcia@vorys.com
Rodney A. Holaday (pro hac vice application forthcoming)
raholaday@vorys.com
VORYS, SATER, SEYMOUR AND PEASE LLP
52 East Gay Street
Columbus, OH 43215
Telephone: (614) 464-8356
Facsimile: (614) 719-5112

Attorneys for Skullcandy, Inc.

                   IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF UTAH, CENTRAL DIVISION
SKULLCANDY, INC., a Delaware
corporation,

                   Plaintiff,
                                        NOTICE OF VOLUNTARY
                                        DISMISSAL WITHOUT
         v.
                                        PREJUDICE
AHCF TRADING INC., a New York
corporation, ART CHOCOLATIER
                                   Case No: 2:18-cv-00930-BCW
INC., a New York corporation,
KIDDIE HUB INC., a New York
                                   The Honorable Brooke C. Wells
corporation, CHANA FRIEDMAN,
an individual, and ARON
SCHWARTZ, an individual, all doing
business as “HLKT” on
www.amazon.com, and JOHN DOES
1-100,
             Defendants.



100396797.1 0043664-00009
           Case 2:18-cv-00930-BCW Document 21 Filed 02/21/19 Page 2 of 2



         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,

plaintiff Skullcandy, Inc. (“Skullcandy”), hereby submits this notice of voluntary

dismissal without prejudice, dismissing AHCF Trading Inc., Art Chocolatier Inc.,

Kiddie Hub Inc., Chana Friedman, and Aron Schwartz (the “Defendants”) in the

above captioned action. The Defendants have not filed an answer or a motion for

summary judgment. Therefore, Skullcandy may dismiss its claims against the

Defendants in this action without stipulation or order of the Court. See Fed. R.Civ.

P. 41(a)(1)(A)(i).



Dated: February 21, 2019
                                               STOEL RIVES, LLP


                                               By: /s/ Monica S. Call
                                                    Monica S. Call
                                                     Attorneys for Skullcandy, Inc.




100396797.1 0043664-00009                  2
